Citation Nr: 1234398	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-46 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1943 to December 1945.

The Veteran died in December 2008; the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the matter was subsequently transferred to the VA Regional Office (RO) in Chicago, Illinois.

Review of the file shows the appellant appears to raise the claim of entitlement to service connection for cause of the Veteran's death in the November 2010 formal appeal (VA Form 9). That issue is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


REMAND

The Board finds that additional development is required before the appellant's claims on appeal are decided. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

Moreover, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when VA receives a detailed claim for DIC under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

A review of the record shows that the appellant received an undated letter that was not in compliance with the Court's decision in Hupp.  This letter is located after the October 2010 Statement of the Case (SOC) in the claims file. Additionally, there is no indication from the correspondence from the appellant, prior to the undated letter in the claims file, that she was otherwise aware of the evidentiary requirements of substantiating her claim or of the respective duties of VA and the claimant in obtaining evidence. 

The Board also notes that where there is a timing defect in a case (i.e., where the appealed rating action precedes the VCAA notice), VA may cure the timing defect through compliance via proper remedial measures, such as the issuance of compliant VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006).  The readjudication may come in the form of the issuance of a SOC following the issuance of the VCAA notice.  Mayfield v. Nicholson, 449 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

A review of the record shows that proper Hupp compliant notice must be sent and the claim readjudicated following such issuance before the issues on appeal are decided by the Board.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the appellant and her representative notice in compliance with Hupp, to specifically include a statement of the conditions, if any, for which the Veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition(s); and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



